DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-8 & 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 20190093454 A, as cited in the IDS mailed on 11/30/2021).
Regarding claims 1 & 12-13, Kim teaches a lithium secondary battery comprising a positive electrode comprising a bi-modal type positive electrode active material comprising a first lithium composite oxide which is a small particle and a second lithium composite oxide which is large particle, wherein the first and second lithium composite oxides can have the same composition such that an Mn concentration in the first lithium composite oxide is the same as the Mn concentration in the second lithium composite oxide ([0016], [0031]-[0032] & [0062]).
Regarding claim 3, Kim teaches at least one of the first lithium composite oxide and the second lithium composite oxide having a concentration gradient in which the concentration of at least one of Ni, Co, and Mn is increased or decreased from the center to the surface of the particle ([0034] & [0036]).
Regarding claim 4, Kim teaches at least one of the first lithium composite oxide and the second lithium composite oxide having a constant Mn concentration from the center to the surface of the particle ([0034]). 
Regarding claim 6, Kim teaches an average particle diameter (D50) of the first lithium composite oxide is 8 microns or less ([0032]).
Regarding claim 7, Kim teaches an average particle diameter (D50) of the second lithium composite oxide is 8.5 microns or more ([0031]).
Regarding claim 8, Kim teaches a weight ratio of the first lithium composite oxide and the second lithium composite oxide in the positive electrode active material being 2:8 to 5:5 ([0081]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20190093454 A).
Regarding claims 2 & 5, Kim teaches the positive electrode active material of claim 1. Kim further teaches the lithium composite oxide represented by LipNi1-(x1 + y1 + z1) Cox1May1Mbz1Mcq1O2 where x1 is from 0 (exclusive) to 0.4, y1 is from 0 (exclusive) to 0.4, z1 is from 0 to 0.1, q1 is from 0 to 0.1 and Ma is at least one of Mn and Al ([0065]-[0067]). Kim’s composition overlaps with the composition recited in claim 2 when z1=q1=0 and Ma is Mn. Moreover, Kim teaches the molar concentration of Ni based on the total molar concentration of Ni, Co and Mn ranging from 0.6 to 1 (exclusive) ([0071]) which overlaps with the presently claimed range of claim 5.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20190093454 A) in view of Shin (US 2018/0287135 A1).
Regarding claims 9-11, Kim teaches the first and second lithium composite oxides each comprising a primary particle enabling intercalation/deintercalation of lithium and a secondary particle in which the primary particles are aggregated ([0004] & [0058]) but is silent as to at least one of the first and second lithium composite oxides comprising a coating layer covering at least a part of the region selected from the interface between the primary particles and the surface of the secondary particle and the coating layer comprising at least one lithium alloy oxide represented by formula 2.											Shin teaches a positive electrode active material comprising a lithium composite oxide and a coating layer covering at least a part of the region selected from the interface between the primary particles and the surface of the secondary particle and the coating layer comprising at least one lithium alloy oxide such as LiW2O4 and LiBO2 ([0026]-[0038]), wherein the coating layer has a thickness of 150 nm ([0149]) and wherein the lithium alloy oxide has a concentration gradient decreasing from the surface to the center of the secondary particle ([0062]).			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form a coating layer, as described in Shin, on the surface of Kim’s lithium composite oxide in order to provide excellent capacity and life characteristics as taught by Shin ([0023]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727